Name: Council Regulation (EEC) No 2879/87 of 28 September 1987 amending Regulation (EEC) No 1826/84 imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in Canada
 Type: Regulation
 Subject Matter: competition;  America;  chemistry
 Date Published: nan

 29 . 9 . 87 Official Journal of the European Communities No L 275/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2879/87 of 28 September 1987 amending Regulation (EEC) No 1826/84 imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in Canada Subsequently, the Commission received a review request from the Conseil Europeen des Federations de l'lndustrie Chimique (CEFIC) representing the totality of Community production of the product concerned. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), as amended by Regula ­ tion (EEC) No 1761 /87 (2), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultations within the Advisory Committee as provided for by the above Regulation, Whereas : ( 1 ) In July 1983 the Commission initiated an anti ­ dumping proceeding concerning vinyl acetate monomer originating in Canada (3). A provisional duty was imposed in February 1984 (4). In June 1984, by Regulation (EEC) No 1 826/84 (*), the Council imposed a definitive anti-dumping duty on imports of vinyl acetate monomer originating in Canada. The amount of the duty imposed was equal to the amount by which the free-at ­ Community-frontier net price, before duty, was less than 647 ECU per 1 000 kilogrammes. (2) Before that, in May 1981 , as regards imports of vinyl acetate monomer originating in the USA, a definitive anti-dumping duty had been imposed and an undertaking had been accepted. These measures were due to expire in 1986. In November and December 1985 the Commission gave notice of the impending expiry of the undertaking (6) and the duty Q concerning vinyl acetate monomer imports originating in the USA, pursuant to Article 15 of Regulation (EEC) No 2176/84. In July 1986 the Commission, having decided that there was sufficient evidence to warrant a review, published a notice of re-opening (8) of the anti ­ dumping proceeding concerning imports of vinyl acetate monomer falling within subheading ex 29.14 A II c) 1 of the Common Customs Tariff, corresponding to NIMEXE code 29.14-32, origina ­ ting in the United States of America, and commenced an investigation . (3) This investigation of dumping and prices on the Community market covered the period 1 January to 30 June 1986. It was established that there was still dumping and that this led to injury to the Community industry. Subsequently, anti-dumping duties were imposed on vinyl acetate monomer originating in the United States of America (9). (4) In the meantime, in June 1986, Celanese Canada requested a review of the anti-dumping measures currently in force with respect to vinyl acetate monomer originating in Canada on the grounds of changed circumstances within the meaning of Article 14 ( 1 ) of Regulation (EEC) No 2176/84. Celanese Canada argued that the costs of making these products had declined significantly since the duty was imposed ; as the floor price for the duty against Canadian vinyl acetate monomer was based on the market price needed by Community produ ­ cers to cover full cost plus profit, Celanese took the view that it should be reduced to correspond to the present cost situation . (') OJ No L 201 , 30 . 7. 1984, p. 1 . (2) OJ No L 167, 26. 6 . 1987, p . 9 . (3) OJ No C 180, 7 . 7. 1983, p . 3 . 0 OJ No L 58 , 29 . 2. 1984, p. 17. Is) OJ No L 170, 29 . 6 . 1984, p. 70 . ( ¢) OJ No C 300, 23 . 11 . 1985, p . 4. f) OJ No C 385, 31 . 12. 1985, p . 6 . (8) OJ No C 164, 2. 7. 1986, p . 2. O OJ No L 213, 4. 8 . 1987, p . 32. No L 275/2 Official Journal of the European Communities 29 . 9 . 87 ter s costs and profit, it has been concluded that the definitive anti-dumping duty should be the amount , by which the free-at-Community-frontier net price, before duty, is less than 525 ECU per 1 000 kilo ­ grammes for vinyl acetate monomer, HAS" ADOPTED THIS REGULATION : Celanese Canada neither questioned nor sought a review of the dumping margin established in the earlier proceeding. (5) The Commission has accordingly proceeded to a limited review of the anti-dumping measure in force vis-d-vis the exporter concerned without a re-opening of the investigation in accordance with Article 14 (3) of Regulation (EEC) No 2176/84. The data available from the injury investigation concer ­ ning vinyl acetate monomer originating in the United States of America have been used ; the conclusions drawn from these data as to injury caused by imports of vinyl acetate monomer origi ­ nating in the United States apply to the case of imports from Canada. It was established that due to developments in costs, a downward adjustment of the minimum price was warranted. Having compared the Community producers' weighted average prices and costs, taking into account their profit situation, with the sole impor ­ Article 1 In Article 1 (2) of Regulation (EEC) No 1826/84, '647 ECU per 1 000 kilograms' shall be replaced by '525 ECU per 1 000 kilograms'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1987. For the Council The President B. HAARDER